Citation Nr: 9912329	
Decision Date: 05/04/99    Archive Date: 05/12/99

DOCKET NO.  97-09 372	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

1.  Entitlement to service connection for a back condition.

2.  Entitlement to service connection for an anal fistula, 
including secondary to a service-connected pilonidal cyst.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

D. Schechter, Associate Counsel


INTRODUCTION

The veteran served on active duty from July 1958 to May 1961.  

The claim of entitlement to service connection for a back 
condition comes to the Board of Veterans' Appeals (Board) 
from the November 1994 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, 
North Carolina, denying service connection for a back 
condition.  Following proper perfection of that appeal by 
submission of a substantive appeal in April 1995, the Board 
remanded the claim in November 1996, including for a VA 
examination to pursue the issue of service connection for a 
back connection, including secondary to a service-connected 
left ankle disability. 

The Board in August 1998 again remanded the case including 
for RO review of the back condition claim in light of newly 
submitted evidence. 

The claim of entitlement to service connection for an anal 
fistula, including secondary to a service-connected pilonidal 
cyst, arises from the February 1996 RO decision, in pertinent 
part, denying that claim.  In the introduction to its remand 
in August 1998, the Board noted the following: 

[T]he veteran and his representative were of the 
impression, which they expressed at a May 1998 
Board video conference hearing, that a claim for 
service connection for an anal fistula, including 
secondary to a service-connected pilonidal cyst, 
was properly in appellate status.  In fact, a 
supplemental statement of the case as to that 
issue of service connection was issued in November 
1997, which may well have led the veteran and his 
representative to the conclusion that appellate 
status was secured.  As the veteran and his 
representative have not been afforded appropriate 
notice and opportunity to respond to the issue of 
whether a substantive appeal was timely filed on 
the issue of service connection for an anal 
fistula, including secondary to a service-
connected pilonidal cyst, this issue is a subject 
of remand, below.  

The issue of the timely perfection of an appeal of the 
February 1996 denial of service connection for a fistula in 
ano continues to be the subject of remand, as explicated 
below.  

REMAND

The veteran contends that he is entitled to service 
connection for a back condition, including secondary to a 
right ankle condition.  

The veteran was afforded a VA examination for compensation 
purposes in January 1997, pursuant to a November 1996 Board 
remand, as noted above.  In  the remand, the Board requested 
that the examiner provide opinions as to whether the 
veteran's back condition was causally related to his service-
connected right ankle condition, and also whether the back 
condition was otherwise causally related to service.  While 
the examiner addressed the first question, he did not address 
the second.   The omission of a medical opinion specifically 
requested by VA indicates a neglect of the duty to assist, 
and requires remand.  Smith v. Brown, 5 Vet. App. 335, 340 
(1993).  Accordingly, remand for an additional examination 
addressing the question of direct service connection is 
required.  

The veteran has repeatedly stated that he was treated in 
service at the Womack Army Hospital, Fort Bragg, North 
Carolina, in service for back injuries from a parachute jump.  
The veteran reported that he had been informed, upon 
inquiries for records at that facility, that his 
hospitalization records had been forwarded to the National 
Personnel Records Center (NPRC) in St. Louis, Missouri.  
While the claims file contains an April 1997 RO request to 
the Womack Army Hospital for records of any hospitalization 
of the veteran, the claims file contains no reply from that 
facility, and no request by the RO to the NPRC specifically 
for hospitalization records from the veteran's period of 
service, including records of hospitalization at the Womack 
Army Hospital.  Although the veteran has the burden of 
submitting evidence to support a claim, critical evidence may 
be in the control of the Federal Government.  In such 
situations, the VA should obtain that critical evidence.  
Murphy v. Derwinski, 1 Vet. App. 78, 82 (1990).  Hence upon 
remand the RO must make appropriate attempts to obtain the 
hospitalization records in question.  

The veteran contends, in effect, that he timely submitted a 
substantive appeal for his fistula in ano claim.  The Board 
in its August 1998 remand instructed as follows:

The Court of Veterans Appeals [known as of March 
1, 1999, as The United States Court of Appeals for 
Veterans Claims] has stated that when the Board 
addresses a question in its decision that was not 
addressed by the RO, the Board must consider 
whether the veteran has been afforded adequate 
notice and opportunity to submit evidence or 
argument, as authorized by law, so that the Board 
does not prejudice the veteran in its opinion by 
denying those rights.  Bernard v. Brown, 
4 Vet.App. 384, 393 (1993).  Here, the veteran 
must be afforded an opportunity to submit evidence 
and argument on this issue.  Bernard, at 393.  
Accordingly, the claim for entitlement to service 
connection for an anal fistula, including 
secondary to a service-connected pilonidal cyst, 
must be referred to the RO for an RO determination 
as to the timeliness of the substantive appeal, 
and the veteran and his representative must 
thereafter be notified thereof and provided 
appellate rights.

Upon remand, the RO in a February 1999 rating decision, 
reaffirmed its prior implicit determination in its issuance 
of a Supplemental Statement of the Case in November 1997 that 
the veteran had timely submitted a substantive appeal in 
March 1997 as to the issue of entitlement to service 
connection for a fistula in ano.  The RO has not yet, 
however, issued a Supplemental Statement of the Case as to 
the issue of timeliness of that appeal, and hence has not 
afforded the veteran and his representative the opportunity 
to provide evidence or argument as to that issue.  The Board 
cannot adjudicate that question of timeliness without first 
providing the veteran and his representative the opportunity 
to submit evidence or argument, as authorized by law, so that 
the Board does not prejudice the veteran in its opinion by 
denying those rights.  Bernard v. Brown, 4 Vet. App. 384, 393 
(1993).  The question of timeliness of the appeal is a 
jurisdictional question which the Board must review de novo.  
See Roy v. Brown, 5 Vet. App. 554, 556 (1993).  In other 
words, the Board must decide for itself, without regard to 
any determination by the RO, whether the veteran timely filed 
a substantive appeal as to the service connection issue, 
because without a timely substantive appeal, the Board has no 
jurisdiction to address the service connection issue.  
Accordingly, upon remand the RO must issue a Supplemental 
Statement of the Case again addressing the issue of whether a 
timely substantive appeal was filed as to the issue of 
service connection for a fistula in ano, including secondary 
to a service-connected pilonidal cyst, to perfect an appeal 
as to that claim.  The Supplemental Statement of the Case 
should inform the veteran of the jurisdictional nature of 
that determination, and should provide applicable laws and 
regulations governing the requirements of a substantive 
appeal to perfect an appeal to the Board.  

To further develop the veteran's claims, this case is 
remanded for the following:

1.  The RO should request that the 
veteran identify all sources of medical 
treatment received for his back condition 
and fistula in ano since January 1997.  
He should be requested to submit copies 
of any additional private medical 
records.  Copies of the medical records 
from all VA sources he identifies, and 
not currently of record, should then be 
requested, and those records, together 
with any submitted private medical 
records, should be associated with the 
claims folder.

2.  The RO should contact the National 
Personnel Records Center and request that 
a search be made for any records of 
hospitalization of the veteran during his 
period of service at the Womack Army 
Hospital, Fort Bragg, North Carolina, 
including for treatment of a back 
condition.  Any records of 
hospitalization of the veteran at that 
hospital during his period of service 
should be obtained and incorporated into 
the claims file.

3.  Thereafter, the veteran should be 
afforded a VA examination to determine 
the nature and etiology of the veteran's 
back condition.  All necessary tests 
should be performed.  The examiner should 
specifically address whether it is as 
likely as not that the veteran's back 
condition was incurred in service or was 
otherwise causally related to service.  
The basis for any such causal 
relationship, if present, should be 
explained. The claims folder should be 
made available to the examiner for review 
before the examination. 

4.  Thereafter, the RO should 
readjudicate the veteran's claim of 
entitlement to service connection for a 
back condition.  If the determination 
remains adverse to the veteran, he and 
his representative should be provided a 
Supplemental Statement of the Case which 
includes a summary of additional evidence 
submitted, any additional applicable laws 
and regulations, and the reasons for the 
decision.  They should be afforded the 
applicable time to respond.

5. The RO should also issue a 
Supplemental Statement of the Case 
addressing whether the veteran filed a 
timely appeal from the February 1996 or 
July 1996 rating decision which denied 
service connection for an anal fistula, 
including secondary to a service-
connected pilonidal cyst.  The 
Supplemental Statement of the Case should 
inform the veteran of the jurisdictional 
nature of that determination - that the 
Board will determine de novo whether an 
appeal was timely perfected - and should 
provide an explicit statement of 
applicable laws and regulations governing 
the requirements of a substantive appeal 
to perfect an appeal to the Board.  The 
veteran and his representative should be 
provided a copy of the Supplemental 
Statement of the Case, which should also 
include a summary of additional evidence 
submitted, and the reasons for the 
decision.  They should be afforded the 
applicable time to respond.

The case should be returned to the Board for further 
appellate review, if in order.  The Board intimates no 
opinion, either factual or legal, as to the ultimate 
conclusion warranted in this case.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims (known as the United States Court 
of Veterans Appeals prior to March 1, 1999) for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See The Veterans' Benefits Improvements 
Act of 1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 
(1994), 38 U.S.C.A. § 5101 (West Supp. 1998) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	BARBARA B. COPELAND
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims (known as the United 
States Court of Veterans Appeals prior to March 1, 1999).  
This remand is in the nature of a preliminary order and does 
not constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).


